Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 1of11

EXHIBIT F
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 2 of 11

MEMORANDUM FROM

Hodgson Russ..

TTORNEYS

 

ATTORNEY-CLIENT PRIVILEGE

Elizabeth D. Carlson, Esq. CONFIDENTIAL

716.848.1530

 

 

 

Email: ECarlsonahodgsonruss.com

 

 

To:

Date:

Subject:

Alden State Bank
September 1, 2015

Personnel Investigation

This memorandum summarizes various options the Bank of Alden (“the Bank”)

may pursue in relation to a recent personnel investigation, and the legal ramifications that the
Bank may be exposed to if a successful sexual harassment and discrimination lawsuit is filed .

A.

B.

Overview and Purpose of the Meeting
Next Steps
1. Reformation of the Bank’s Culture

e Emphasis on open door policy, not sexual harassment per se

e Supervisors should be trained on sexual harassment

e Outside consultants may be engaged by the Bank to assist the Bank in
developing a new mantra and rolling out the new “culture”

e Board members should attend announcement or formal presentation of the
new “culture” to ensure the employees understand the Bank’s leadership
supports the new culture

2. Training of Supervisors

e Training regarding general reporting obligations, with an emphasis on
reporting suspected unlawful activity, such as sexual harassment

e Training may be done by a third-party provider

o Collaboration with counsel is encouraged throughout the process,
however, should questions or issues arise during the training.

e Training by Bank counsel
o Privilege will not apply to information shared by Bank employees

o Counsel will have to affirmatively notify Supervisors that counsel
does not represent them individually in regards to the training

0003682
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 3 of 11

o Advantage of having Bank counsel do the training, however, is to
keep counsel informed of employees’ sentiments

3. Training and Counseling of the Bank’s Senior Leadership

e Discussion with the Board concerning the complaints and the
investigation

e Training may be done by third-party provider or Bank counsel.
Attorney-client privilege will apply to legal advice from Bank counsel
to Bank Leaders. Privilege will not apply to factual matters. Privilege
is the Bank’s; it may be waived by individual Bank Leaders.

Exposure of Employers Generally in Lawsuits Based on Sexual Harassment

a. Hostile Work Environment Harassment

e Hostile work environment claims arise when an employee alleges that
the workplace is characterized by harassment that is:

e Unwelcome.
e Because of protected class status.
e Attributable to the employer.

e Severe or pervasive enough to change the conditions of
employment and create an abusive environment, judged by
both: (a) an objective standard (that is, any reasonable person
would find the conduct abusive); and (b) a subjective standard
(that is, the employee in question found the conduct abusive).

e Employers are generally also liable for HWE harassment by
supervisors under agency principles. However, in certain cases
employers can escape liability by asserting the Faragher-Ellerth
defense. To assert this defense, employers must be able to show that:

* No tangible adverse employment action was taken
against the plaintiff.

« The employer exercised reasonable care to prevent and
promptly correct the harassing behavior.

* The plaintiff employee unreasonably failed to take
advantage of any preventative or corrective

0003683
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 4 of 11

opportunities provided by the employer or to otherwise
avoid the harm.

This narrow defense is meant to protect employers that do everything
they can to prevent workplace harassment. Regardless of these efforts,
however, the defense is not available if a supervisor's harassment
results in a tangible employment action against the harassed
individual. In addition, the defense may not be available if the person
accused of the harassment is so senior to the company that he serves as
a proxy for the company

b. Quid Pro Quo Harassment

Quid pro quo means “this for that” and applies where a supervisor
seeks sexual favors in return for a job benefit or to a void a job
detriment

To make a prima facie case of quid pro quo harassment, an employee
must prove: (a) He is a member of a protected group; (b) Unwelcomed
sexual advances were made; (c) The harassment was sexually
motivated; (d) The plaintiff's reaction to the advances negatively
affected tangible aspects of his employment (such as compensation or
other terms, conditions or privileges of employment); and (e) the
harasser had authority over the harassed employee, by virtue of being
his supervisor, in his chain of command or otherwise able to influence
the terms and conditions of his employment

Quid pro quo harassment requires a tangible employment consequence
of refusing to submit to a harasser’s demands

Under a quid pro quo harassment theory, the employer is strictly liable
for the harassing behavior because the supervisor with the ability to
carry out the tangible adverse employment action is considered to have
been acting as an agent of the employer, who has provided them with
authority to make employment decisions

c. Exposure Depends on the Forum in which the Claim is Filed

Equal Employment Opportunity Commission (EEOC)

e Cease and desist order by the EEOC
e Wages and benefits — front and back pay to Complainant

0003684
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 5 of 11

e Compensatory damages — pay victims for out of pocket expenses
caused by the discrimination and compensate them for any
emotional harm suffered

o There are limits on the amount of compensatory and
punitive damages a person can recover. These limits vary
depending on the size of the employer. For employers with
15-100 employees, the limit is $50,000.

e Punitive damages

e Attorney’s fees, expert witness fees, and court costs

State Division of Human Rights (SDHR)

e Cease and desist order and the SDHR will require periodic reports
from the employer, affirming that the employer is abiding by the cease
and desist

e Hiring, reinstatement or upgrading of employees, with or without back
pay,

e Awarding of compensatory damages

e Assessing civil fines and penalties $50,000 - $100,000
Requiring a report of the manner of compliance.

D. Retaliation

OOOL61.01368 Business ]4195824y1 O003685
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 6 of 11

4
Hodgsonkuss..

TTORNEYS

ATTORNEY WORK PRODUCT
PRIVILEGED AND CONFIDENTIAL

ALDEN STATE BANK - MEETING AGENDA
Tuesday — August 25, 2015
5:00 P.M. Lancaster Office of the Bank

1. Overview of the Matter

a. August 13, 2015 (Thursday) Ashley Osucha meets with Sue Aldinger

August 13, 2015 (Thursday) Kaitlyn Chadbourne meets with Sue

SUE was off from work on Friday. On Monday, she did not have a chance to talk
to Hilde. She was also off from work on Tuesday.

a

d. August 19 (Wednesday) Hilde and Sue meet with Kaitlyn
e. August 19 (Wednesday) Hide and Sue meet with Ashley
f. August 19, 2015 (Wednesday) our first notice

2. The investigation

a. Interviews
i. Interviews commenced August 20, 2015 (Thursday) in Alden
ii. Interviews ended August 25 (Tuesday) in Alden

bh. Document review
c. Video and e-mail

3. Findings of the investigation

4. Exposure

a. Equal Employment Opportunity Commission
i. Cease and desist
ii. Wages and benefits — front and back pay
ili. Compensatory damages — pay victims for out of pocket expenses caused
by the discrimination and compensate them for any emotional harm
suffered
1. There are limits on the amount of compensatory and punitive
damages a person can recover. These limits vary depending on the
size of the employer. For employers with 15-100 employees, the
limit is $50,000.
iv. Punitive damages
v. Attorney’s fees, expert witness fees, and court costs

0003686
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 7 of 11

b. State Division of Human Rights
1. Cease and desist
ii. Hiring, reinstatement or upgrading of employees, with or without back
pay,
iii. Awarding of compensatory damages
iv. Assessing civil fines and penalties $50,000 - $100,000
vy. | Requiring a report of the manner of compliance.

c. Court litigation
5. Recommendations

a. Meeting with John and Dick Koelbl to discuss the results of the investigation

b. Meeting with Complainant to discuss the results of the investigation — to be done
by the attorney in order to minimize exposure to retaliation claims or further
claims by Complainant

c. Individualized Training — Koelbl and supervisory employees, but training to be
done separately

d. Training for all employees

e. Other potential measures

6. Other Issues

a. Documenting
b. Retaliation

000161.01368 Business 14153481 v1 0003687
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 8 of 11

QUESTIONS FOR DICK

—_

Did you ever say to Ashley that she looks nice?

2. Did you give a children’s kitchen playset to Ashley? Did she come to your house to pick
it up? Did she come with her mother? After that, did you ever say to her, “why did you
come with your mother, if you’d come alone, we could’ve had some fun.”

3. Ashley was pregnant, at some point while she worked at the Bank, correct? Did you say
to her that pregnant women excite you?

4. Did you tell her that you liked how one particular sweater dress clung to her body

Is it correct that Ashley comes to you for approval for certain financial transactions. And

is it correct that there is a line for you to sign, and another line for her to sign? Did you

ask her, whether she prefers the top or the bottom?

6. In the spring time, did you or Jack say to Ashley “if you continue to look better with age,
you were going to start harassing her.” Allegedly, Ashley responded, don’t you already
harass me? And did you say to her, it is only harassment if you don’t like it.

7. Have you ever invited Ashley to your house to swim in your pool?

8. Did you ever whistle or make cat calls at Ashley or any other female employee of the

Bank?

nA

QUESTIONS FOR JACK

1. Did you ever tell Ashley that you would like to lick her starting at her toes and work her

way up

Did you ever invite Ashley to go to a hotel room with you

Did you ever try to kiss Ashley in the basement of the bank

Did you ever send Ashley text messages

Did you ever send Ashley text messages that say “I love you”

Did you ever follow Ashely to her house?

Did you see Ashley on the Fourth of July of this year? When? Did you go to her house

on the Fourth of July and invite her to do “something” with you?

8. Did you try to kiss Ashley in a bar, called Darrow’s? (summer 2012)

9. Have you ever put flowers on Ashley’s car?

10. Have you offered her money to buy something nice for her daughter?

11. In the spring time, did you or Dick say to Ashley “if you continue to look better with age,
you were going to start harassing her.” Allegedly, Ashley responded, don’t you already
harass me?

12. This year, sometime in January or February, was there a time that you went up to Ashley
while she was in the parking lot cleaning the snow off her car, and you said to her, “if
you and Ashley lived together, you would brush the snow off her car every day and that
she would repay you afterwards?”

13. Did you ever whistle or make cat calls at Ashley or any other female employee of the
Bank?

I DARwWH

QOOLGL.O1368 Business 141546821 0003688
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 9 of 11

Hodgson Russ..

TTORNEYS

MEMORANDUM FROM

 

ATTORNEY-CLIENT PRIVILEGE

Emina Poricanin, Esq.
716.848.1336 CONFIDENTIAL

 

 

 

Email: £Poricana hodgsonruss.cam

 

 

To: Alden State Bank
Date: September 22, 2015
Subject: Training

A. Exposure of Employers Generally in Lawsuits Based on Sexual Harassment

a. Hostile Work Environment Harassment

e Hostile work environment claims arise when an employee alleges that
the workplace is characterized by harassment that is:

Unwelcome.

e Because of protected class status.
e Attributable to the employer.

e Severe or pervasive enough to change the conditions of
employment and create an abusive environment, judged by
both: (a) an objective standard (that is, any reasonable person
would find the conduct abusive); and (b) a subjective standard
(that is, the employee in question found the conduct abusive).

e Employers are generally also liable for HWE harassment by
supervisors under agency principles. However, in certain cases
employers can escape liability by asserting the Faragher-Ellerth
defense. To assert this defense, employers must be able to show that:

*" No tangible adverse employment action was taken
against the plaintiff.

* The employer exercised reasonable care to prevent and
promptly correct the harassing behavior.

" The plaintiff employee unreasonably failed to take
advantage of any preventative or corrective
opportunities provided by the employer or to otherwise
avoid the harm.

0003689
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 10 of 11

This narrow defense is meant to protect employers that do everything
they can to prevent workplace harassment. Regardless of these efforts,
however, the defense is not available if a supervisor's harassment
results in a tangible employment action against the harassed
individual. In addition, the defense may not be available if the person
accused of the harassment is so senior to the company that he serves as
a proxy for the company

b. Ouid Pro Quo Harassment

 

Quid pro quo means “this for that” and applies where a supervisor
seeks sexual favors in return for a job benefit or to a void a job
detriment

To make a prima facie case of quid pro quo harassment, an employee
must prove: (a) He is a member of a protected group; (b) Unwelcomed
sexual advances were made; (c) The harassment was sexually
motivated; (d) The plaintiff's reaction to the advances negatively
affected tangible aspects of his employment (such as compensation or
other terms, conditions or privileges of employment); and (e) the
harasser had authority over the harassed employee, by virtue of being
his supervisor, in his chain of command or otherwise able to influence
the terms and conditions of his employment

Quid pro quo harassment requires a tangible employment consequence
of refusing to submit to a harasser’s demands

Under a quid pro quo harassment theory, the employer is strictly liable
for the harassing behavior because the supervisor with the ability to
carry out the tangible adverse employment action is considered to have
been acting as an agent of the employer, who has provided them with
authority to make employment decisions

c. Exposure Depends on the Forum in which the Claim is Filed

Equal Employment Opportunity Commission (EEOC)

e Cease and desist order by the EEOC
Wages and benefits — front and back pay to Complainant
Compensatory damages — pay victims for out of pocket expenses
caused by the discrimination and compensate them for any
emotional harm suffered
o There are limits on the amount of compensatory and
punitive damages a person can recover, These limits vary

0003690
Case 1:17-cv-01026-LJV-HBS Document 45-7 Filed 02/26/20 Page 11 of 11

000161.01368 Business 14267801 v1

depending on the size of the employer. For employers with
15-100 employees, the limit is $50,000.

e Punitive damages

e Attorney’s fees, expert witness fees, and court costs

State Division of Human Rights (SDHR)

e Cease and desist order and the SDHR will require periodic reports
from the employer, affirming that the employer is abiding by the cease
and desist

e Hiring, reinstatement or upgrading of employees, with or without back
pay,

e Awarding of compensatory damages

e Assessing civil fines and penalties $50,000 - $100,000

e Requiring a report of the manner of compliance.

0003691
